IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT                 United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                              ___________________                June 19, 2015

                                 No. 14-50928                   Lyle W. Cayce
                                                                     Clerk
                              ___________________

WHOLE WOMAN'S HEALTH; AUSTIN WOMEN'S HEALTH CENTER;
KILLEEN WOMEN'S HEALTH CENTER; NOVA HEALTH SYSTEMS,
doing business as Reproductive Services; SHERWOOD C. LYNN, JR., M.D.,
on behalf of themselves and their patients; PAMELA J. RICHTER, D.O., on
behalf of themselves and their patients; LENDOL L. DAVIS, M.D., on behalf
of themselves and their patients,

             Plaintiffs - Appellees - Cross-Appellants

v.

KIRK COLE, M.D., Commissioner of the Texas Department of State Health
Services, in his Official Capacity; MARI ROBINSON, Executive Director of
the Texas Medical Board, in her Official Capacity,

             Defendants - Appellants - Cross-Appellees


                            _______________________

             Appeals from the United States District Court for the
                       Western District of Texas, Austin
                           _______________________

Before PRADO, ELROD, and HAYNES, Circuit Judges.

O R D E R:
     On June 9, 2015, we issued an opinion in Whole Woman’s Health v. Cole,
No. 14-50928, 2015 U.S. App. LEXIS 9699 (5th Cir. Jun. 9, 2015). We now
MODIFY our opinion and judgment of June 9, 2015 to provide that the district
court’s injunction of the ASC requirement (as defined in the June 9 opinion) as
applied to the McAllen facility shall remain in effect until October 29, 2015, at
which time the injunction shall be vacated in part, as delineated and explained
in our June 9 opinion.
      The unopposed Motion to Become an Amicus Party and to File Amicus
Brief, filed June 15, 2015, is GRANTED.
      The opposed Appellees’ Motion to Stay the Mandate, filed June 10, 2015,
is DENIED. Judge Prado respectfully dissents from the denial of the motion
to stay.